Citation Nr: 1727918	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a disability manifested by left testicle pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for lumbar strain, bilateral knee strain, left ankle strain, and inguinal hernia.  The Veteran filed a timely notice of disagreement (NOD) in February 2010.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In March 2015, the Board remanded the case for further development of the record, including obtaining VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In the March 2015 decision, the Board rephrased the Veteran's claim for service connection for hernia as a claim for service connection for a disability manifested by left testicle pain, as the characterization was more favorable to the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board notes that in the March 2015 decision, the Board granted service connection for bilateral pes planus.  In an August 2015 rating decision, the RO rated the bilateral pes planus as noncompensable.  The RO has acknowledged the Veteran's notice of disagreement with the noncompensable rating.  As the grant of service connection is a grant of the benefit that was sought on appeal, and it appears the RO is acting upon the increased rating claim, the issue is not currently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

In August 2016, the Veteran filed a claim for service connection for a left testicle disability.  The RO denied the claim in a September 2016 rating decision.  The Veteran filed a notice of disagreement in November 2016.  The RO has not yet issued a statement of the case.  However, the Board expanded the Veteran's August 2009 hernia claim to include that of a disability from left testicle pain.  Therefore, the Board has jurisdiction over the claim for service connection for a left testicle disability. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a June 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a low back disability. 

2.  The Veteran's preexisting bilateral knee disability was not aggravated in service. 

3.  The Veteran does not have a currently diagnosed left ankle disability.

4.  Affording the Veteran the benefit of the doubt, the Veteran has credibly asserted that he began experiencing left testicle pain in service for his currently diagnosed testicle contusion, and that the pain has continued since service to the present.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for service connection for a claimed bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

3.  The criteria for service connection for a claimed left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

4.  The criteria for service connection for a left testicle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in January 2010, June 2015, and September 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

Where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306  

In this case, arthritis is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 



Low back disability

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id. 

In a June 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for entitlement to service connection for a low back disability.  The Veteran's representative confirmed the Veteran's wish to withdraw the claim in the April 2017 appellate brief.  As to this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Bilateral knee disability

The Veteran contends that service connection is warranted for a bilateral knee disability.  The Veteran states that prior to service, he had surgery on his knees but was cleared as medically fit upon entrance to the Army.  He states that he started having trouble with his knees during basic training and that he sought treatment for his knees, including having to have water drained from his knees, while in service.  The Veteran asserts that the rigors of basic training and climbing poles aggravated his knee disabilities.  See December 2014 hearing testimony.   

In a letter dated on February 19, 1981, it was noted by a private physician that the Veteran had undergone a right knee ligament repair in October 1979 and had completely recovered from his injury and surgery and was physically qualified for active duty.

The Veteran's February 21, 1981 enlistment examination reflects that his lower extremities were abnormal on evaluation.  Right knee medial ligamentous surgery and left knee medial meniscectomy were listed as his defects and diagnoses.  The Veteran did not report a history of swollen or painful joints, arthritis, bone or joint deformity, or "trick" or locked knee.  The Veteran marked that he had had broken bones, but neither he nor the examiner commented further.  After reviewing the Veteran's history, it was pointed out that he had right knee ligament surgery in 1980, and was "ok" since; and had left knee cartilage surgery in 1978. 

A consultation report dated on February 26, 1981, shows that the Veteran had sustained a torn medial meniscus of the left knee in 1978 and had surgery to repair this.  He also sustained a torn ligament of the right knee in 1980 and had surgery.  Both injuries were noted as sustained while playing football.  He reported that he had not had any further problems with his knees since his surgery.  X-rays were noted as normal.  A physical examination revealed two well healed scars located at the medial aspect of both knees.  There was no muscle atrophy, fluid or swelling. It was noted that he was qualified for military service. 

The Veteran's service treatment records reflect that in June 1982, the Veteran complained that his left knee was stiff.  There was no swelling and he was diagnosed with a left knee sprain and prescribed an ace bandage and heat.  In April 1984, the Veteran reported right knee pain lasting one month and the examiner found LCL laxity and noted that the Veteran reported having recurrent right knee pain since his surgical repair; however, there was no swelling, locking, or buckling. 

The Veteran's July 1984 separation examination is quiet with respect to a bilateral knee disability.  The Veteran self-reported that he had no arthritis, bone or joint deformity, broken bones, swollen or painful joints, or "trick" or locked knee.  Objective findings reflect scarring bilaterally of the Veteran's knees, but otherwise the lower extremities were found to be normal.

The Veteran states that he sought treatment for his knees after service and had to have his knees drained again during his thirties.  See December 2014 hearing testimony.  However, the Veteran's medical records are silent with regards to complaints of knee pain until June 2010. 

The Veteran was afforded a VA examination in January 2010.  The examiner noted the Veteran reported onset of constant and severe bilateral knee pain in 1982, but that he had not seen a medical provider since separation.  The examiner noted the Veteran's pre-service knee injuries due to football and that the Veteran's left knee clicked during the examination.  The examiner noted the Veteran's diagnosis of knee strain in service but that he self-reported on his separation examination that he had no arthritis, bone or joint deformity and that there were no post-service medical records to review. 

The Veteran was afforded a VA examination in June 2015.  The Veteran reported having surgery on both knees prior to military service due to high school football injuries, but that he had no knee issues after surgery and continued to play football.  The Veteran reported that as a wireman in service, he had an accident while pole climbing which resulted in bilateral knee injuries and fluid having to be drained from his knees.  The examiner noted that the Veteran's service treatment records reflected a complaint of left knee stiffness lasting one week in June 1982 and right knee pain lasting a month in April 1984 but that he was unable to locate any treatment records concerning fluid being drained from the Veteran's knees.  The examiner noted that objective and subjective findings on the Veteran's separation examination were negative for a chronic bilateral knee condition.  Furthermore, the Veteran had not had any treatment for his knees since separation from service even though a 2010 medical record noted that the Veteran reported having bilateral knee pain beginning in 1984.  The examiner found that the Veteran had pain and stiffness in both knees as residuals from his previous left and right knee surgeries and that these previous surgeries had a functional impact on the Veteran, specifically, limiting the Veteran from squatting, prolonged standing, and walking.  However, the examiner found that the Veteran's previous surgeries were only claimed conditions and the Veteran did not have current diagnoses associated with the claimed conditions.  Thus, based on the negative separation examination with regards to chronic knee pain and that there were no complaints of knee pain until 2010 to show a chronic knee condition, the examiner opined that there was no evidence that the Veteran's pre-existing bilateral knee condition had been aggravated by service.

A review of the Veteran's February 1981 enlistment examination reflects that the Veteran entered service with a preexisting bilateral knee disability.  Specifically, prior to service, he sustained injuries to his knees while playing football and had undergone treatment consisting of a left medial meniscectomy and a right medial ligament repair.  Thus, he may not be presumed sound at induction and the analysis before the Board is whether the Veteran's preexisting knee disability became aggravated in service. 

Although the Veteran complained of bilateral knee pain while in service, the one-time complaint of right knee pain and left knee pain are not reflective of an aggravation of his preexisting disability.  In addition, the Veteran's service treatment records, which appear to thoroughly document the Veteran's complaints during service and appear to be complete, do not note an accident climbing poles or the need to drain water from the Veteran's knee as he alleges.  Furthermore, the Veteran self-reported on his separation examination that he did not have any issues with his knees and his knees were objectively found to be normal upon separation.  Therefore, it cannot be concluded that any bilateral knee disability became permanently aggravated during service.  Evidence supportive of this conclusion consists of the June 2015 examination report, detailed above, which states that the Veteran's service did not result in an aggravation of his disability given the negative separation examination and lack of complaints of bilateral knee pain until more than twenty-five years after service.  It is also noted that this conclusion was made following consideration of the Veteran's lay statements regarding the onset and progression of his disability. 

The Veteran has stated that he has bilateral knee pain which is related to injuries sustained in service.  The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the underlying cause of his bilateral knee pain; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions regarding the underlying cause, or lack thereof, of the Veteran's bilateral knee pain.

The Veteran has stated that he sought post-service treatment for his knees and he has been given the opportunity to submit medical records reflecting such treatment.  Despite this, medical records regarding treatment for his knees or knee pain have not been associated with his claims file. 

Overall, the evidence does not establish that the Veteran's pre-service bilateral knee condition was permanently aggravated or worsened beyond normal progression by his active duty service.  Again, the Board is cognizant that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this instance because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Left ankle disability

The Veteran contends that service connection is warranted for his left ankle disability.  Specifically, he states that he injured his left ankle while playing basketball while stationed in Germany.  He states that an x-ray revealed a hairline fracture and that he was in a cast for several months.  See December 2014 hearing testimony. 

The Veteran's February 1981 entrance examination reflects that the Veteran reported no swollen or painful joints, arthritis, bone or joint deformity, or foot trouble.  Upon objective examination, the Veteran's feet and lower extremities were found to be normal. 

The Veteran's service treatment records reveal that in June 1982, he injured his left ankle playing softball.  The talofibular ligament was tender upon examination and the Veteran was diagnosed with a grade 1 sprain.  He was prescribed an ace bandage and advised to return if needed.  The Veteran returned a week later because his ankle was still swollen and painful.  He was prescribed an ace wrap and heat. 

In December 1983, the Veteran reported left ankle pain and swelling and tenderness were noted.  X-rays revealed no fractures and the Veteran was diagnosed with severe left ankle sprain and was placed in a short leg walking cast.  The cast was removed in January 1984.

In April 1984, the Veteran reported left ankle pain for one month.  The Veteran was sent for x-rays, which revealed unusual widening of the lateral aspect of the ankle joint when stress was applied toward the medial aspect.  In May 1984, it was noted that there was mild laxity in his ankle.

The Veteran's July 1984 separation examination is quiet with respect to a left ankle disability.  The Veteran self-reported that he had no arthritis, bone or joint deformity, broken bones, foot trouble, or swollen or painful joints.  Objective findings reflect normal feet and lower extremities

The Veteran states that he treated his post-service, on-going left ankle pain with over-the-counter medication and that he finally sought treatment for his left ankle at the same time he sought treatment for his feet and knees.  See December 2014 hearing testimony.  The Veteran's medical records are quiet for complaints of ankle pain until June 2010. 

The Veteran was afforded a VA examination in January 2010.  The examiner noted that the Veteran reported injuring his ankle while in service and wearing a cast.  The Veteran reported that he had seen several physicians for his ankle pain since service and that he was in constant pain.  However, January 2010 x-rays of the Veteran's ankle revealed normal joint spaces.  The examiner opined that the Veteran' left ankle condition was less likely than not related to events occurred in service.  The examiner reasoned that although the Veteran had a moderate to severe ankle sprain and possible ligament damage and cast in 1983, the Veteran's examination was negative for instability, x-rays were negative for degenerative joint disease, and there were no post-service medical records to review. 

The Veteran was afforded a VA examination in June 2015.  The examiner noted the Veteran reported that he sustained a left ankle sprain in 1982 while playing basketball.  The Veteran stated that he heard a crack and was placed in a cast but that an x-ray did not reveal a fracture.  The Veteran reported that his ankle clicks and pops but he denied being seen or treated for his ankle post-separation.  The examiner noted that the Veteran did not have a current left ankle diagnosis.  The examiner noted that the Veteran's service treatment records reflected that he was treated for left ankle sprain in 1982, 1983, and 1984; however, his separation examination was negative for a chronic left ankle condition.  Post-separation medical records dated in June 2010 noted chronic ankle pain since 1984 but there were no medical records from separation in 1984 to 2010 that showed complaints of or treatment for a chronic left ankle condition.  The Veteran's left ankle was normal on a 2010 x-ray.  Therefore, the examiner opined that there was no evidence that the Veteran's left ankle disability was related to service. 

The Veteran has stated that he has left ankle pain and that his left ankle pain is due to service.  The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the underlying cause of his left ankle pain; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions regarding the underlying cause of the Veteran's left ankle pain.

Looking to the medical evidence of record, the Veteran does not have a current diagnosis associated with his left ankle pain.  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Veteran's complaints of left ankle pain do not reflect a current disability for VA purposes and therefore is not sufficient to support a claim for service connection. 

In addition, the 2010 x-rays of the Veteran's ankle were found to be normal.  

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a left ankle disability must be denied.

Disability manifested by left testicular pain

The Veteran contends that service connection is warranted for a hernia and/or testicular pain.  Specifically, the Veteran states that he was injured during a game of softball in 1984 and the diagnosis was a possible hernia.  The Veteran separated from service soon after, but has experienced pain and swelling in his testicles since.  See December 2014 hearing testimony.  

The Veteran's February 1981 entrance examination reflects that the Veteran marked he did not have a hernia.

The Veteran's service treatment records reflect that in May 1984, the Veteran complained of testicular pain after having been hit in the area with a softball.  A small nodule on top of the left testicle was found, but the testicles were otherwise noted to be normal.  A week later, he returned with continued complaints of testicular pain and was diagnosed with a hematoma.  Emergency care given in May 1984 revealed the Veteran was diagnosed with a groin pull after having been hit in the groin by a softball two and a half weeks prior.  

The Veteran's July 1984 separation examination reflects that although the Veteran marked that he did not have a hernia, he wrote in the comments that he had a hernia from playing softball.  Objective findings reflect that the Veteran's abdomen and viscera and genitourinary system were normal. 

The Veteran states that he has complained of pain on and off for years for testicular pain, but that as he has not ever explained how the injury occurred to a doctor and no doctor has related it the testicular pain and swelling back to service.  See December 2014 hearing testimony.  

The Veteran was afforded a VA examination in January 2010.  The examiner noted the Veteran's report of being hit in the groin by a softball and being told he had a hernia. The Veteran reported being in constant pain but that he had not seen a medical provider since separation.  The examiner concluded that the Veteran was diagnosed in service with a groin pull and hematoma, but that he did not have a hernia and an opinion was therefore unnecessary.  

The Veteran was afforded a VA examination in June 2015.  The examiner noted the Veteran's report that he was hit in the left side of the groin by a softball in 1984 and that he was told he had a hernia.  The Veteran reported that he could feel a bulge in his left groin when lying down and difficulty sitting in a vehicle for long periods due to left groin pain; however, the Veteran reported having no surgery or treatment for the condition.  The examiner noted that the Veteran's service treatment records reflected that he was hit in the groin by a softball in May 1984 and had a small varicocele on the left side, possibly a hematoma.  However, other than the Veteran's self-report of a hernia on his separation examination, there was no evidence in the service treatment records of a hernia nor were there post-service medical records reflecting complaints or treatment for left testicle pain or swelling.  The examiner found that the Veteran was negative for a hernia or any testicular abnormality on examination.  Based on the normal physical examination and no evidence of disease despite the Veteran's subjective complaints of pain and swelling, the examiner concluded that the Veteran's left testicle pain and swelling was not related to service. 

The Veteran was afforded a VA examination in September 2016.  The examiner entered a diagnosis of testicle contusion.  The examiner noted that that the Veteran had been told that he had a hernia, but had not sought treatment or diagnosis for his intermittent pain.  The examiner opined that it was less likely than not that the Veteran's left testicle pain was incurred in or caused by service due to the negative separation examination or lack of evidence of continuity.  The examiner noted that there were subjective complaints without objective evidence of disease.  However, the examiner opined that it would be likely incurred in or related to service if the Veteran's statements regarding continuity were to be believed or if there was additional unseen evidence showing continuity. 

The record reflects that the Veteran had an in-service injury to his groin and/or testicle and has a current diagnosis of left testicle contusion.

The Veteran has stated that he started experiencing pain in service and that he has experienced pain and swelling in his left testicle since service. The Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he experienced testicle pain in service and experiences testicle pain now.  

The Board acknowledges the Veteran's contentions during his Board hearing that he had been told that his in-service injury caused a hernia.  Although the Board recognizes that the Veteran is competent to report pain in his groin, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the Veteran not having a hernia condition in the above compensation examination medical opinions.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, giving the Veteran the benefit of the doubt, the Board finds Veteran's assertions regarding the onset of his testicle pain and continuity of symptoms since service are credible.  Although the record reflects that the Veteran has not sought treatment for his testicle pain since service, the Veteran did seek treatment in service and he noted on his separation examination that he had a service-related injury and he states that he has experienced pain and swelling since service.  Furthermore, the Veteran's statements concerning the onset and symptomology of his testicular pain have been consistent throughout the adjudication of the claim and pendency of the appeal.

The Board acknowledges the negative opinion given by the June 2015 examiner.  However, the September 2016 examiner noted that if the statements regarding continuity of symptoms were believed, then the Veteran's currently diagnosed testicle contusion would be related to service. 

Given the positive opinion and the Veteran's own statements, the Board finds that the evidence is at least evenly balanced.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the claim of service connection for a disability manifested by left testicle pain is granted.



ORDER

The appeal on the issue of entitlement to service connection for a low back disability has been withdrawn and is dismissed. 

Service connection for a bilateral knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a left testicle disability is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


